BEAM, Circuit Judge,
concurring.
The holdings in Pembaur v. City of Cincinnati, 475 U.S. 469, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986), and City of St. Louis v. Praprotnik, — U.S. -, 108 S.Ct. 915, 99 L.Ed.2d 107 (1988), direct us to look to “state law (which may include valid local ordinances and regulations),” Praprotnik, 108 S.Ct. at 924, for final employment poli-cymaking authority. The only local ordinance or regulation related to the acts in question in this case appears to be the *1404enactment which established the Little Rock Municipal Court. Thus, we look to the Constitution of Arkansas and the Arkansas General Assembly for guidance.
Section 1, Article 7 of the Constitution of Arkansas vests the judicial power of the state in the Supreme Court, circuit courts, county and probate courts and justices of the peace. The Constitution also empowers the General Assembly to “vest such jurisdiction as may be deemed necessary” in municipal courts.
In response to this grant of authority, the Arkansas legislature has permitted certain cities, including the City of Little Rock, to establish municipal courts by the passage of an ordinance by the governing body of the City. See, e.g., Ark.Code Ann. §§ 16-17-204 and 16-17-303 (1987).
The General Assembly has also acted directly with regard to employment matters affecting the municipal courts. On May 11, 1981, when Ms. Williams was discharged, the applicable Arkansas statute read, in pertinent part, as follows:
The Judge of the 2nd Division [the court involved here] is authorized to employ a chief clerk and two (2) clerks * * *. Said clerks shall receive such salary as may be prescribed by the governing body of the city of Little Rock, but in no event shall the salary of * * * each * * * clerk be not less than twelve thousand two hundred one dollars ($12,201.00) nor more than * * *.
Ark.Stat.Ann. § 22-704.1(44) (Supp.1981).
This circuit, in applying an Arkansas statute in similar circumstances, has stated that when an official is vested with the right to hire, he or she also has “the concomitant duty to fire * * * employees.” Horton v. Taylor, 767 F.2d 471, 474 (8th Cir.1985). Therefore, under state statute (and not through a delegation of authority from another City entity with employment policy powers) we know that Judge Butler had final authority to hire and fire Ms. Williams. And, it is the exercise of this discharge power that is at issue in this case.
Further, a review of the Constitution of Arkansas and the statutes promulgated by the General Assembly establishes that the judicial power of the municipal courts, including employment policy power, has been carefully separated from the legislative and executive power of other governmental bodies within municipal corporations. In the employment area, for example, the statutes read, in pertinent part, as follows:
(a) The seven (7) directors elected by a city reorganized under [a city manager form of government] shall be known and designated as “the Board of Directors” of said city. The Board of Directors shall constitute the supreme legislative and executive body of the city * * *.
Ark.Stat.Ann. § 19-704 (1980) (codified as Ark.Code Ann. § 14-47-110 (1987)) (emphasis added).
The City Manager shall have the following powers and duties:
(a) To the extent that such authority is vested in him through ordinance enacted by the Board of Directors, he may supervise and control all administrative departments, agencies, offices and employees;
sjs * * * #
(d) He shall nominate, subject to confirmation by the Board of Directors, persons to fill all vacancies at any time occurring in any office, employment, board, authority or commission to which the Board’s appointive power extends. He may remove from office all officials and employees (including, without limiting the foregoing, members of any board, authority or commission) who under existing or future laws, whether applicable to cities under the aldermanic or management form of government, may be removed by the city’s legislative body, provided such removal by the City Manager is approved by the Board of Directors; but where, under the statute applicable to any specific employment or office, the incumbent may be removed only upon the vote of a specified majority of the city’s legislative body, the removal of such person by the City Manager may be confirmed only upon the vote of such specified majority of the Board members. *1405However, the provisions of this paragraph (d) shall have no application to offices and employments controlled by any Civil Service or merit plan lawfully in effect in the city; moreover, in cities maintaining Municipal Courts and/or Police Courts under the authority of any statute now in effect or hereafter enacted, the Municipal Judge, Police Judge and the Clerk of any such court shall be elected and appointed in the manner now or hereafter prescribed by law.
Ark.Stat.Ann. § 19-712 (1980) (codified as Ark.Code Ann. § 14-47-120 (1987)) (emphasis added).1
As earlier indicated, under state statute, the judge, a judicial officer of the judicial branch of the City of Little Rock — and not the board of directors or the city manager —has, at least in matters of hiring and firing, final authority over individuals serving as clerks of court. Therefore, here, for the purposes of 42 U.S.C. § 1983, the acts of Judge Butler were the acts of the City. Thus, the City is liable for the damages established by Ms. Williams.

. The dissent, interestingly, concludes that “the farthest reach of Arkansas law” places only hiring and firing authority over court clerks in the hands of the municipal judge. No reference is made to, and I cannot find, a state statute or city ordinance which places "final policymaking authority” in any other hands. In fact, state statute explicitly keeps it out of any other hands. In any event, this case deals with a wrongful discharge. Final employment policy authority over other aspects of the work place, even if it reposes elsewhere, is of little relevance under the facts of this case.